MEMORANDUM OPINION
                                            No. 04-11-00905-CV

                                          IN RE Jerry VALDEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 11, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 21, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                            PER CURIAM




1
 This proceeding arises out of Cause No. 2008-PC-3026, styled In the Estate of Martha Jane Valdez, pending in the
Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding. However, the rulings
complained of were made by the Honorable John Hutchison, visiting judge.